         Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 1 of 31



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
 similarly situated,
                        Plaintiff,
                                                                        No. 11-cv-10230-MLW
vs.

STATE STREET BANK AND TRUST COMPANY,
                        Defendant.
____________________________________________/

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly situated,
                Plaintiffs,
                                                                        No. 11-cv-12049-MLW
vs.

STATE STREET BANK AND TRUST COMPANY,
                  Defendant.
____________________________________________/

THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN, on
Behalf of itself, and JAMES PEHOUSHEK-
STANGELAND and all others similarly situated,
                        Plaintiffs,
                                                                        No. 12-cv-11698-MLW
vs.

STATE STREET BANK AND TRUST COMPANY,
                  Defendant.
____________________________________________/

    SPECIAL MASTER’S PARTIALLY REVISED REPORT & RECOMMENDATIONS
    SUBMITTED IN RESPONSE TO LIEFF CABRASER HEIMANN & BERNSTEIN’S
                             OBJECTIONS1

1
  The Special Master herein references and incorporates the Special Master’s Partially Revised Report and
Recommendations Submitted in Response to the Thornton Law Firms’ Objections, filed simultaneously with the
Court. Lieff and Thornton both argue that the Special Master erred in recommending (1) the disgorgement of the
$4.1 million double-counted lodestar; and, (2) that contract attorneys should be treated as an expense and billed at
cost. See Thornton Law Firm’s Objections to the Special Master’s Report and Recommendation’s (“Thornton
Objs.”), pp. 11-25; 78-83. Thus, the Special Master addresses each argument separately, but, for the sake of brevity,
incorporates his responses to Thornton’s Objections in responding to Lieff, as set forth below.
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 2 of 31



                                TABLE OF CONTENTS

                                                                             Page


I.     Introduction………………………………………………………………… 2

II.    Relevant background relating to Lieff Cabraser’s receipt
       of attorneys’ fees from the State Street fee award……………………….… 4

III.   Pursuant to Fed. R. Civ. P. 53(f)(1) and the Court’s order,
       the Special Master has discretion to revise his Report and
       Recommendations as well as address new matters arising
        in the post-Report stage…………………………………………………… 6

IV.    Because Lieff’s actions in the State Street case directly contributed
       to the submission of $4.1 million in overstated lodestar, the Special
       Master continues to recommend that Lieff forfeit one-third of the
       double-counted lodestar and pay it back to the class……………………..… 8

       A.    The Special Master’s recommendation that Lieff disgorge
             $1,352,666.67 is in addition to a lodestar cross-check and
             tailored to address the firm’s failure to provide accurate
             information to the Court, which may have resulted in the
             award of a lesser fee to Plaintiffs’ Counsel and a greater
             recovery for the class, as well as to deter further mistakes……….… 9

             i.     The Special Master’s forfeiture recommendation is
                    not intended to replace a percentage-of-fund
                    calculation or lodestar cross-check, but is an
                    equitable remedy tailored to address the magnitude
                    of the error and need for deterrence……………………..….10

             ii.    The Special Master’s recommendation that Lieff
                    forfeit a portion of its fee is directly tied to the nature –
                    and value – of the double-counted errors, and serves
                    as a deterrent against future mistakes…………………….…12

       B.    Lieff’s participation in the ill-advised staff attorney cost-sharing
             agreement and its mistakes in calculating staff attorney
             hours render it equally responsible for the double-counting
             mistake……………………………………………………………….15

V.     The Special Master continues to recommend that contract or agency
       attorneys employed by third-party staffing companies be billed as
       an expense…………………………………………………………………....21
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 3 of 31




                                                                          Page


VI.    The Chiplock Declaration further illuminates the incongruity of
       treating contract attorneys as a legal fee on a lodestar submitted in
       support of a fee petition…………………………………………………….25

VII.   Conclusion………………………………………………………………….28
         Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 4 of 31



         I.       Introduction

         On May 14, 2018, the Special Master filed his Report and Recommendations, and

exhibits thereto, under seal (“Report”). Dkt.# 357. Among other topics, the Report addressed the

accuracy and reliability of the fee petition submitted by Plaintiffs’ Counsel in Arkansas

Teachers’ Retirement System v. State Street, et. al., No. 11-cv-10230 (“State Street”). On June

29, 2018, Lieff Cabraser Heimann & Bernstein (“Lieff”) filed detailed objections to the findings

of fact, conclusions of law, and recommendations made in the Report.2

         On August 10, 2018, the Court resubmitted to the Master his Report, directing him to

amend, or to make revisions to, the Report that may have been occasioned by the firms’

objections and exceptions. See Dkt. # 445; 8/9/18 Hrg. Tr., pp. 45:21-46:5. In late August, while

Lieff’s, and all counsel’s, objections remained pending, the Special Master – prompted by a

conversation initiated by Labaton – took steps to determine if a global resolution with all firms

was viable. With the Court’s approval, the Special Master invited all firms to attend an all-day

meeting in Boston to further explore the possibility of a global resolution. The Master was not

able to reach agreement with Lieff and Thornton consistent with his understanding of his

responsibilities to the Court, and therefore, Lieff’s and Thornton’s objections remained

outstanding and required response from the Special Master.

         On October 16, 2018, the Court directed the Special Master and Lieff to confer as to

whether they could agree to narrow the scope of the issues remaining in dispute. See Dkt. # 494.

No progress was made toward limiting the objections, and in response to an issue raised by




2
  In addition to Lieff, the other Customer Class Counsel filed written objections shortly after the Court unsealed the
Report and Recommendations. See Dkt. # 359 (Labaton’s Objections) and Dkt. # 361 (Thornton’s Objections). The
ERISA Firms subsequently filed written exceptions to Labaton’s Objections contesting, mainly, the payment of
additional monies to the ERISA Firms. See Dkt. # 387; Dkt. # 398; Dkt. # 392.


                                                          2
         Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 5 of 31



Thornton in its own objections, the Special Master, as anticipated by the Court’s resubmission of

the Report back to him, identified an additional area of concern relating to the accuracy of

Lieff’s petition. The Special Master put Lieff on notice of his intention to address this fourth

issue – namely, Lieff’s representation that attorneys employed by third-party staffing agencies,

and included on Lieff’s lodestar and in the fee petition, were “employees” of the firm, as stated

in Lieff’s declaration supporting the fee petition. See Dkt. # 503; Dkt. # 357, pp. 211-213.

         After conferral, three core areas of dispute remained:

             1. Whether Lieff should disgorge or forfeit some portion of the roughly $4.1 million
                of overstated lodestar, and if so, how much?

             2. With regard to the contract attorneys,3 whether the contract attorneys’ time should
                be treated as an expense rather than a legal fee [entitled to a market mark-up and
                multiplier] as reported on the attorney lodestar, and if treated as an expense,
                whether Lieff should disgorge or forfeit the total [claimed] contract attorney
                lodestar, with or without a lodestar multiplier?4

             3. Whether Daniel Chiplock’s Declaration [Dkt. # 104-17] accurately describes the
                employment status of the work performed in the State Street case by contract
                attorneys employed by a third-party staffing agency?

         On November 7, 2018, in response to the parties’ recitation of the above-described topics,

the Court added a fourth topic for Lieff to address in its reply to the Special Master’s objections

(see 11/7/18 Hrg. Tr., pp. 101:15 - 102:13) (Dkt. # 519):


             4. Why the Special Master was correct (or incorrect) in determining that the rates
                charged for staff attorneys5 was reasonable?


3
  As he did in his Report, the Special Master distinguishes “contract” attorneys employed by third-party staffing
agencies from “staff attorneys,” who are full-time employees of the firm and eligible to receive benefits. “Contract
attorney” herein refers to the former.
4
 Bracketed language connotes additional clarifications to the list of issues submitted to the Court on October 25,
2018. Dkt. # 503.
5
  At the hearing, the Court directed Mr. Heimann, General Counsel from Lieff, to address in his reply why the
Master was correct that “a reasonable rate was used for the staff attorneys.” 11/7/18 Hrg. Tr., p. 102: 10-13. In
issuing this instruction, the Court did not make a distinction between” staff attorneys,” such as those employed full-

                                                          3
            Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 6 of 31




           II.      Relevant background relating to Lieff Cabraser’s receipt of attorneys’ fees
                    from the State Street fee award.

           On March 8, 2017, the Court appointed the Hon. Gerald E. Rosen (ret.) to investigate the

accuracy and reliability of the fee petition submitted in the State Street case seeking $75 million6

in attorneys’ fees (“Appointment Order”). Dkt. # 173. The Special Master’s appointment was

prompted, in large part, by a December 2016 article in the Boston Globe following the

submission of a letter by Customer Class Counsel (Labaton Sucharow, Lieff Cabraser Heimann

& Bernstein, and the Thornton Law Firm) on November 10, 2016 disclosing an error on the fee

petition caused by double-counting certain hours performed by staff attorneys employed by Lieff

and Labaton (“November 10, 2016 Letter”). See id, pp. 1-3. The Boston Globe article focused

on, among other issues, the large mark-up on contract attorneys.7

           Over the ensuing fourteen months, the Special Master engaged in informal interviews

with nearly all of the attorneys involved in the mediation and settlement of the case, and in

particular, those individuals who prepared the fee petition, and memorialized this testimony

through the formal discovery process. See Dkt. # 357, p. 138. While the discovery of a $4.1

million payment to Texas Attorney Damon Chargois significantly expanded the landscape of the

Master’s investigation, the substantive issues pertaining to Lieff remained largely discrete.

           Prompted by concerns expressed by the Court during the March 7, 2017 hearing, the

Special Master focused on the role played by the staff attorneys in the underlying litigation as

well as the nature and origin of the arrangement among the Customer Class firms to share the


time by Lieff and Labaton, and “contract” or “agency” attorneys, employed by a third-party staffing company and
for whom firms, such as Lieff, reimburse the agency on an hourly basis.
6
    The original fee petition sought $74,541,250.
7
 The Boston Globe article did not differentiate between staff attorneys actually employed by the firm and contract
or agency attorneys employed by outside staffing agencies.

                                                         4
        Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 7 of 31



costs of the staff attorneys. As a result of this inquiry, the Special Master learned that a majority

of the attorneys listed as “staff attorneys” were, in fact, full-time employees of their firm – with a

minority being “contract” attorneys employed by a third-party staffing agency but who were

retained by Lieff and for whom Lieff and Thornton compensated the agency on an hourly basis.

        Another topic raised by the Court was the accuracy and reliability of the representations

made on the fee petition, which includes those statements concerning Lieff and Labaton staff

attorneys (which encompasses the contract attorneys retained by Lieff) who were included in the

overall lodestar submitted in the State Street case. In particular, the Special Master analyzed the

substantive work performed by the staff attorneys, the market for those services, and the value

the staff attorneys added to the overall case. As it pertains to the legal work performed by the

staff attorneys, the Special Master was further charged with determining whether the fee petition

accurately described the scope and nature of the work by the staff, contract, and other attorneys

listed on the lodestar.

        On May 14, 2018, the Special Master submitted his Executive Summary, Report and

Recommendations, and exhibits thereto, under seal. Dkt. # 357. As it relates to Lieff, the Special

Master reached two important legal conclusions: (1) that Lieff contributed to, and therefore,

shared responsibility for, the double-counting errors resulting in an overstated lodestar; and (2)

that Lieff – or any firm – should not be entitled to claim the hours performed by contract

attorneys as generally-accepted legal fees on its lodestar, but are entitled to reimbursement of

those hours as expenses. Accordingly, the Special Master recommended that (1) the Customer

Class firms, including Lieff, should repay the full amount of the overstated lodestar, 9,322.9

hours totaling $4,058,000 to the class, with each firm being responsible for paying one-third, or

$1,352,666.67, of that amount (Dkt. # 357, pp. 363-364); and, (2) the entirety of the contract



                                                  5
         Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 8 of 31



attorneys’ lodestar, plus the overall multiplier yielded $2,241,098.408, less a reasonable expense

of $50 per hour for each hour performed, should be disgorged and returned to the class. Dkt. #

357, pp. 158-189; 367-368.

         The Report did not, however, squarely address the accuracy of Dan Chiplock’s

Declaration, submitted to the Court on behalf of Lieff, which describes the amounts presented on

the firm’s individual lodestar as “time spent by each attorney and professional support staff-

member of my firm who was involved in the prosecution.” Dkt. # 357, Ex. 89. (emphasis added).

Importantly, the Chiplock Declaration further states that “[t]he hourly rates for the attorneys and

professional support staff in my firm [] are the same as my firm’s regular rates charged for their

services.” See id (emphasis added). In its written objections, Thornton points out that the contract

attorneys listed on Lieff’s fee petition were not employed by Lieff, and, in light of this fact,

insinuates that the Chiplock Declaration is not entirely accurate. See Thornton Objs., pp. 47-48.

Given that the Special Master has focused on the accuracy of Garrett Bradley’s Declaration, and

in particular on similar (but, in context, not identical) representations made to the Court, it is

only fair that the Special Master also addresses this additional concern, first raised by Thornton.

This is the third issue previewed for the Court at the November 7 hearing and addressed is

below.

         III.     Pursuant to Fed. R. Civ. P. 53(f)(1) and the Court’s order, the Special Master
                  has discretion to revise his Report and Recommendations as well as address
                  new matters arising in the post-Report stage.

         The Special Master, of course, is not bound by the factual findings in the Report. This is

illuminated in the Court’s August 10, 2018 order resubmitting the Report to the Special Master,



8
  For purposes of responding to Lieff’s Objections, the Special Master uses, and accepts as true, the 2899.4 total
hours calculated by Lieff, and the firm’s corresponding $2,241,098.40 figure rather than the $2,386,058 figure stated
in the Report and Recommendations.

                                                         6
         Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 9 of 31



as well as its direction to the Master address the firms’ objections and other areas of concern. See

Dkt. # 445.9 In resubmitting the Report to the Special Master, the Court cited to Fed. R. Civ. P.

53(f)(1), which permits the Court to “resubmit [a Report] to the master with instructions.” Fed.

R. Civ. P. 53(f)(1). Federal courts that have availed themselves of Rule 53(f)(1) routinely do so

alongside additional instructions and areas of focus. See e.g., D.C. v. Department of Educ., 2008

WL 2902079, *7, 10 (D.HI Jul 25, 2008)(ordering the special master to recalculate attorneys’ fee

award based on the court’s criteria); Buchillon v. Same Deutz-Fahr, 2017 WL 496078,*4 (N.D.

Miss. Feb. 2, 2017)(resubmitting report to the special master for clarification regarding issues

and objections filed by the parties). Given the Court’s direction, the Special Master now revisits

its factual findings and legal conclusions as to Lieff.

        While the Court has instructed the Master specifically to address the Law Firms’

remaining objections (see Dkt. # 455, p. 2), including the proper rate for calculating the lodestar

for the contract attorneys and whether a multiplier should be applied to any disgorgement of the

original lodestar, the Court did not limit the Special Master or the firms to the four corners of the

Law Firms’ written objections. Rather, the post-Report stage has proven to be an iterative

process and one that has prompted the Court, from time to time, to identify several new issues,

such as the reasonableness of staff attorney rates – a topic not in dispute by the parties – and

what is a reasonable percentage of a $300 million common fund, as well as other issues

emerging since the Court vacated the attorneys’ fee award in this case. See 11/7/18 Hrg. Tr., p.

99: 16-21; p. 102: 2-8; p.103, 7-13. In short, the Court has not limited the Special Master to




9
  At the August 9, 2018 hearing, the Court ordered, pursuant to Rule 53 and Rule 24(h)(4), that the Special Master’s
Report and Recommendations be resubmitted to the Special Master to respond in writing to the then-pending
objections of the Customer Class Counsel, to participate in oral argument at a hearing, and have the opportunity to
question witnesses if an evidentiary hearing is held. The Court also indicated the Master could perform any related
tasks with the Court’s permission. 8/9/18 Hrg. Tr., pp. 45:21 - 46:14.

                                                         7
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 10 of 31



reaffirming verbatim his factual findings should the Special Master wish to revisit those factual

findings along with his conclusions of law and recommendations.

       IV.     Because Lieff’s actions in the State Street case directly contributed to the
               submission of $4.1 million in overstated lodestar, the Special Master
               continues to recommend that Lieff forfeit one-third of the double-counted
               lodestar and pay it back to the class.

       On one thing the Special Master and Lieff agree – that the double-counting of staff

attorney lodestar was inadvertent, although clearly it was the product of an ill-conceived concept

of allowing the employees (and contract attorneys) of one firm to get paid by, and put on the

lodestar of, another firm. But inadvertence does not guarantee the Customer Class firms a free

pass. It is axiomatic that the Court relies heavily on the fee petitions submitted by attorneys in

support of their fee award when granting fees to attorneys paid out of a common fund. Because it

would lead to a significant drain on judicial resources, it is impossible for the Court to scrutinize

individual attorney hours and lodestar. This makes it even more critical for law firms to submit

accurate and reliable lodestars for the Court’s consideration. Unfortunately, due to a myriad of

circumstances, the collective lodestar originally presented to the Court was patently inaccurate

and included $4,058,000 worth of attorney time not actually expended.

       In investigating the circumstances that led to the double-counting, the Special Master

stands on different ground than a trial judge reviewing a petition for the first time. Here, the

Court appointed the Special Master not simply to recalculate the lodestar or applied multiplier,

but to investigate “all issues that have emerged concerning the court’s award of more than

$75,000,000 in attorneys’ fees, expenses, and service awards” and recommend appropriate

redress. Dkt. # 173, pp. 1-3. After extensive investigation of the underlying facts and

circumstances, the Special Master recommended that the $4.1 million, representing the

overstated lodestar, be paid back to the class as an equitable remedy tailored to make the class

                                                  8
          Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 11 of 31



whole and to discourage future name-and-cost sharing agreements, that pose such risk, in the

future.

          Lieff’s argument that the Court should not direct the firm to disgorge the recommended

$1,352,667.66, is two-fold. First, Lieff argues that disgorgement of the double-counted lodestar

amount is inconsistent with the function of the lodestar cross-check as a check on

reasonableness. Second, to the extent that the firm has not already suffered enough financially

from this mistake, Lieff argues that it is far less culpable than Labaton and Thornton, and, at

most, should pay a percentage commensurate with its relatively-minor role in the double

counting and consistent with its share of the fee award. Lieff Cabraser Heiman & Bernstein’s

Objections to the Special Master’s Report and Recommendations (“Lieff Objs.”), pp. 74-77.

          A. The Special Master’s recommendation that Lieff disgorge $1,352,666.67 is in
             addition to a lodestar cross-check and tailored to address the firm’s failure to provide
             accurate information to the Court, which may have resulted in the award of a lesser
             fee to Plaintiffs’ Counsel and a greater recovery for the class, as well as to deter
             further mistakes.

          Lieff takes great exception to the Special Master’s recommendation that the Customer

Class firms be disgorged dollar-for-dollar the full amount of the overstated lodestar. Lieff Objs.,

68-73. While it is true that Lieff was not paid by the class on an hourly basis, Lieff’s repeated

emphasis on the literal mechanics of disgorgement causes the firm to overlook the equitable

tasks delegated to the Special Master, particularly in the context of reviewing, after the fact, the

reasonableness of a fee award that, admittedly, does not accurately represent the work performed

on the case. Forfeiture of an amount equal to the lodestar erroneously reported on the fee

petition recognizes that those overstated hours should not have been included in the first place,

and also seeks to deter firms from making such material mistakes in preparing future fee

petitions.



                                                   9
        Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 12 of 31



                i.       The Special Master’s forfeiture recommendation is not intended to replace
                         a percentage-of-fund calculation or lodestar cross-check, but is an
                         equitable remedy tailored to address the magnitude of the error and need
                         for deterrence.

        The Special Master is not intending to impose a substitute for the District Court’s fee

award. The Special Master, rather, he is tasked with evaluating the entirety of circumstances

giving rise to an errant fee request and determining how best to address what has emerged as

patently inaccurate information. And he does so, now, on a blank slate after the Court vacated

the original $75 million fee award. In evaluating the reliability of countless hours and entries,

special masters retain discretion to reduce fee awards across-the-board and balance the equities.

The Special Master, here, is not limited to correcting a specific “wrong,” such as an overbilled

event or timekeeper,10 but, accomplishes the larger goal of rough justice. To be sure, the bounds

of rough justice are not confined to recommending “haircuts” to a fee, but may include

disgorgement of a portion of the fee if necessary to correct a deficiency in the fee petition. See,

e.g., Ohio- Sealy, 776 F.2d 646, 657 (7th Cir, 1985) (while percentage reduction of fee award did

not constitute an impermissible penalty, preference is for a recommended disgorgement.)

Regardless of the vehicle for reduction, the outcome reached through this process is the same – a

lesser fee that is more appropriately tethered to the work performed or the outcome in the matter.

See Copeland v. Marshall, 641 F.2d 880, 891–92 (D.C.Cir.1980)(no need for district court to

perform an item-by-item accounting).

        Indeed, in this regard, the Special Master is not persuaded by Lieff that courts are

constrained by the percentage-of-fund or lodestar methodology traditionally employed by the

district courts reviewing in a fee award for the first time. Here, there is no dispute that the


10
   See, e.g., Natalie M. ex rel. David M. v. Dep't of Educ., Haw., Civ. No. 06–00539 JMS–BMK, 2007 WL 2110510,
at *7 (D.Haw. July 19, 2007) (adopting special master's recommendation to reduce fees by 30% based on party’s
limited success in litigation).

                                                     10
        Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 13 of 31



original fee award was inaccurate. The Court has since vacated that award and directed the

Special Master to address those inaccuracies through a series of recommendations. Given the

unique circumstances giving rise to this fee review, there is a great need for equitable

considerations that render a mathematical lodestar cross-check simply inadequate. For example,

if Lieff were correct that the Court should order disgorgement only upon a yield of an excessive

multiplier, the Court’s hands would be tied to redress any misstatements – no matter how

egregious – absent a multiplier that registers as “unreasonable” according to historical

benchmark.11 This result would render the Court’s and the Special Master’s review a mere

formality.

         This view would, moreover, fundamentally collide with the recognized need in the First

Circuit for courts to be flexible when determining the scope of an appropriate fee. See In re

Thirteen Appeals Arising Out of San Juan Dupont Plaza Hotel Fire Litig., 56 F.3d 295, 308 (1st


11
  Put in this context, Lieff’s contention that a disgorgement is only appropriate in instances where removal of the
double-counted hours yields an unreasonable multiplier and that this is not the case with the almost 2.0 multiplier
here – is simply another way of arguing that the Court must function as an accountant rather than an arbiter of
justice. Given the complexity of fee petitions, courts are not so constrained, and may adopt a variety of approaches,
including applying across-the-board discounts to reach an equitable result. See, e.g., Ohio-Sealy Mattress Mfg. Co. v.
Sealy Inc., 776 F.2d 646, 655-657 (1985); In re Anthem, Inc. Data Breach Litig., 2018 WL 1940418, at *11-12
(N.D.Cal. 2018) (Special Master was not bound by strict application of the 25% percentage of fund benchmark,
recommending instead the use of a modified lodestar approach with a percentage haircut to appropriately
compensate counsel); see also Moreno v. City of Sacramento, 534 F.3d 1106, 1115-116 (9th Cir. 2008).

In this same vein, the Special Master points out that Lieff is not entitled to receive a multiplier on its individual
lodestar. First and foremost, the previous fee award has been vacated, and this the Court is not bound by the
reasonableness determinations of Lieff’s lodestar as compared to the $75 million total fee award, or the
$15,116,965.50 award allocated to Lieff. The Court will look anew at what a reasonable fee award is for all of the
Customer Class firms, and it is entirely within the Court’s discretion to award, or not award, a multiplier on the
hours – whether or not the Court is operating under a lodestar-based or percentage-of-fund calculation with a
lodestar cross-check. The Court is simply not bound by these artificial constructions. Moreover, a multiplier is
simply not warranted here. A multiplier is given where the Court has determined that, in consideration of all the
circumstances of the settlement and the work that went into the underlying case, additional compensation is
warranted. See In re Relafen Antitrust Litigation, 231 F.R.D. 52, 79 (D.Mass. 2005) (listing the factors to consider
when determining a reasonable attorney fee); Zeffiro v. First Pennsylvania Bank, N.A., 581 F.Supp.811, 813
(E.D.Pa. 1983) (holding application of a multiplier to increase a lodestar is not mandatory).




                                                          11
        Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 14 of 31



Cir. 1995)(district courts have discretion to use best method or combination of methods to fit

individual circumstances); In re Tyco Int'l, Ltd. Multidistrict Litig., 535 F. Supp. 2d 249, 265

(D.N.H. 2007)(noting the Court’s extremely broad latitude to adjust the contours of the fee

petition). Maintaining a more pliable approach enables the Court to balance the thoroughness of

a lodestar review with the efficiency of a percentage of fund calculation and is preferred. See In

re Thirteen Appeals, 56 F.3d at 307. However, no method is foolproof, and one-time adjustments

may become necessary where, as here, there is a further need for deterrence.

                 ii.      The Special Master’s recommendation that Lieff forfeit a portion of its fee
                          is directly tied to the nature – and value – of the double-counted errors,
                          and serves as a deterrent against future mistakes.

        The need for adopting flexible approach in assessing the fee petition is all the more

necessary where, as here, the Special Master, and later, the Court, are tasked with not only

reviewing the reasonableness of legitimate work performed but must do so in balance of the

various errors and omissions already uncovered. The Special Master’s recommendation that the

firms each forfeit a portion of the overstated lodestar functions strikes an equitable result, that,

while not a literal disgorgement of fees earned, serves as a substantial deterrent against putting

themselves in positions fraught with such risk in the future.

        While partial fee forfeiture is not imposed with great frequency in the class action

context, often reserved to address an unquantifiable harm or breach of fidelity,12 modest fee

forfeiture is appropriate because the risks undertaken by Lieff in agreeing to loan its own

employees to Thornton were, in fact, realized.




12
  See Austrian & German Bank Holocaust Litig., 317 F.3d 91, 102 (2d Cir. 2003); Allapattah Servs., Inc. v. Exxon
Corp., 454 F. Supp. 2d 1185, 1237–39 (S.D. Fla. 2006)(imposing a limited forfeiture of incentive award awarded to
class representative who forfeited right to seek large award from the class).

                                                       12
         Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 15 of 31



         Contrary to Lieff’s contention that the Court should brush aside the double-counting

mistakes because the inclusion of fictitious hours did not render the multiplier per se

unreasonable, the mistakes made on Lieff’s own petition were material. As a whole, the fee

petition inflated the total number of hours by 9,322.9 and the total lodestar by $4,058,654.50. See

Dkt. 357, Ex. 178. Specifically, Lieff overstated lodestar by $868,417 hours, and erroneously

credited itself for a substantial portion of hours worked by four different attorneys. See Lieff

Objs, pp. 98-99. While determination of a lodestar multiplier is one, important function of the

lodestar calculation, see New England Carpenters Health Benefits Fund v. First Databank,Inc.,

2009 WL 2408560, at*1-2 (D. Mass. 2009), it is not the only one. Nowhere in class action law is

it written that the Court may not make assumptions and review the entirety of the information

presented to it. Here, the Court may well have considered the additional $868,417, which was

counted more than one-and-a-half times as much by virtue of a 1.69 multiplier in approving the

fee request.13 It would have been well within the Court’s bailiwick to consider this information.

         In recommending forfeiture, the Special Master is cognizant of the fact that fee forfeiture

is not a common remedy.14 But the events necessitating the Special Master’s appointment were


13
  The Special Master, viewing the fee petition as a whole, has recommended that Lieff disgorge the lodestar fee
claimed for contract attorneys at a rate 1.8 times the calculation to account for the overall 1.8 multiplier yielded by a
cross-check of the original total attorney hours against the requested $75 million award. Solely for the purposes of
addressing Lieff’s concerns that disgorgement of the double-counted hours is not warranted, and thus not correct,
the Special Master considers the individual lodestar obtained by comparing Lieff’s total hours with its 20.3 %
portion of the $75 million fee award.
14
   In its objections, Lieff argues, in passing, that the Court should not retroactively remove the contract attorney
lodestar (with a lodestar multiplier) from Lieff’s lodestar calculation and reimburse the Customer Class firms for the
costs expended on a dollar-for-dollar basis. See Lieff Objs., pp. 77-78. Lieff’s retroactivity argument is misleading,
implying that the Master has deprived Lieff of its due process rights. Contrast Hammond v. United State, 786 F.2d
8, 11 (1st Cir. 1986). This is far from the case. On March 8, 2017, the Court appointed the Special Master to
investigate and assess the accuracy and reliability of the fee petition previously approved, but over which the Court
had retained jurisdiction. See Dkt. # 173, ¶ 2. As exemplified by the Court’s June 22, 2018 and August 10, 2018
orders, the Court has since vacated the fee award and will consider the issue of appropriate fees anew. See Dkt. #
331; Dkt. # 445, n. 1. Thus, the appropriate award of attorneys’ fees, if any, is still a live issue. Most recently, the
Court resubmitted the Report to the Special Master to, among other issues, address Lieff’s Objections that directly
challenged the Special Master’s recommendation that contract attorneys should be treated as an expense. See Dkt. #
445, ¶ 2, citing Fed. R. Civ. P. 23(h)(4) and 53(f)(1). The question of how contract attorneys should be treated for

                                                           13
        Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 16 of 31



anything but common. The Special Master is simply not swayed by the argument that the

relatively minor value of the firm’s overstated lodestar, or the lack of access to documentation

that would reveal such an overstatement (upon which the Special Master based his finding that

Lieff’s role was “somewhat mitigated,” (Dkt. # 357, p. 363), translates into either a lack of

culpability or a lesser disgorgement amount for the error. The fact remains that each mistake

made, including those by Lieff, contributed to the larger double-counting mistake.

         Finally, the recommended $4.1 million disgorgement is both proportionate to the

significant monetary recovery realized by Lieff (and the other Customer Class firms) and

substantial enough to deter future conduct that would mislead the Court. Forfeiture of

$1,352,666.67 amounts to a disgorgement of 8.9 %15 of Lieff’s recovery -- hardly an excessive

penalty. See Ohio-Sealy, 776 F.2d at 657 (15% reduction does not constitute an impermissible

penalty). This amount, moreover, is tied directly to the nature and degree of the Customer

Class’s mathematical error. The Special Master can think of no more appropriate remedy to

discourage Lieff and its counterparts from entering into similarly perilous arrangements in the

future and to nullify any financial benefit conferred upon it by its own imprecision and poor

judgment.16




purposes of a fee award remains a dispute before the Court and any deviation from the original treatment given to
the contract attorneys will not prejudice Lieff nor be “retroactive” in any legal sense.
15
  On pp. 98-100, Lieff argues it has already born more than its fair share of costs for the $8,670,000 mistake it
made. Lieff Objs., pp. 98-100. The Special Master addresses Lieff’s contribution to the double-counting error in
detail infra. Moreover, the Special Master is not persuaded that the costs of the investigation should play a role in
determining the appropriate redress for the double-counting error, which the Special Master addresses independently
from the expenses incurred by the Customer Class for the ongoing investigation, a recommendation formed more
than six months ago.
16
   Here, the Special Master notes that the double-counted hours consisted entirely of hours performed by staff or
contract attorneys, which collectively comprised 88.3% of Lieff’s total lodestar hours, and $6,606,479.50 of its fee
requests. (This calculation is based on reductions for double-counting. Without adjustments, the hours performed by
staff or contract attorneys accounted for 89.5% of Lieff’s total lodestar hours, for a total of $7,474,896.50 in fee
requests).

                                                         14
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 17 of 31



       B. Lieff’s participation in the ill-advised staff attorney cost-sharing agreement and its
          mistakes in calculating staff attorney hours render it equally responsible for the
          double-counting mistake.

       Lieff makes much of the fact that the Special Master previously observed that Lieff’s

relative responsibility for the double-counting is “somewhat mitigated” and that its conduct was

“inadvertent.” Lieff Objs., pp. 76-77. These general observations do not speak to the remedy

proposed by the Special Master, and in any event, are not binding findings of fact at this stage in

the post-Report proceedings.

       The issues concerning Lieff’s role in the double-counting error are familiar ones. While

the Special Master observed that each of the Customer Class firms played a different role in the

double counting story, it is important to point out that the Special Master did not exonerate any

of the Customer Class firms – as he did the ERISA firms. Far from it. He, instead, described how

the firms’ respective courses of conduct converged, together, to cause the submission of the

overstated lodestar. And, make no mistake, Lieff attorneys played a substantial role. Dkt. # 357,

pp. 219-224. First and foremost, Lieff knowingly entered into an ill-advised arrangement, as did

Labaton and Thornton, to allow Thornton to put its own staff attorneys on the Thornton firm’s

lodestar. See Dkt. # 357, pp. 220-221. Although the agreement itself was not a “significant”

cause of the double-counting, its unusual existence invited further mistakes and fostered

nondisclosures that more causally explain the overstated lodestar. It bears repeating that, apart

from a single instance at Labaton, none of the other Plaintiffs’ counsel had participated in such

an arrangement to not only share the costs of litigation, but to list the names of attorneys whom it

did not employ on the firm’s individual lodestar. Goldberg 7/17/17 Dep., pp. 45:22 – 47:15 (Dkt.

# 357, Ex. 199); Goldsmith Dep., pp. 98:20 – 99:16 (Dkt. # 357, Ex. 58). In other words, Lieff

was a willing participant, and at the origin, stood on equal footing with Thornton and Labaton.



                                                15
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 18 of 31



       Moreover, neither Lieff, Labaton nor Thornton reduced to writing their understanding

about how this name-and-cost-sharing arrangement would be claimed in the fee petitions. That

is, there was no explicit agreement to allow Thornton to include the names of staff attorneys

employed elsewhere, just a shared understanding between some, but not all, members of the

Customer Class firms. Dkt. # 573, p. 45. As the Special Master explained in his Report, the lack

of an explicit agreement, between the firms compounded by the internal barriers in Labaton’s

staffing of the State Street case, helped build a cognitive a barrier to identifying and correcting

any mistakes on the lodestar before it went to the Court. Again, the blame for not reducing the

agreement to writing must be shared by each of the three firms.

       Beyond participating in the agreement, Lieff, like the other Customer Class firms, did not

explain nor describe the contours of the staff attorney name-and-cost-sharing arrangement in its

individual fee petition. This failure even continued in David Goldsmith’s November 10, 2016

Letter, which purportedly disclosed the error to the Court. See Dkt. # 116. After receiving a

model declaration from Labaton settlement counsel Nicole Zeiss, Lieff had ample opportunity to

revise the suggested template language and add additional details explaining that some of the

attorneys whom it employed, and who in some instances appeared on its lodestar, also appeared

on Thornton’s individual fee petition pursuant to an agreement to share the costs. If the firms

believed that there was nothing nefarious about loaning staff attorney names to Thornton – even

where Thornton did not supervise or otherwise manage the staff attorneys it claimed to employ

on its lodestar – adding a brief description (or even denoting which “SAs” were employed by

another firm) would not have put the requested fee in jeopardy. Each of the Customer Class

firms had an opportunity to share information that it deemed important for the Court to consider,

including the pertinent details of the genesis of the hours on the firm petitions upon which the



                                                 16
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 19 of 31



Court calculated the lodestar multiplier and, ultimately, the total attorneys’ fee. Lieff, like

Thornton and Labaton, did not present information about sharing the names of the staff

attorneys.

       Therefore, turning back to Lieff’s argument that it should not be required to pay one-third

of the overstated lodestar because the Special Master observed that the staff attorney cost-sharing

arrangement was not a direct cause of the double-counting, the Special Master highlights the

many ways in which the actions taken by Lieff after entering into the arrangement did materially

contribute to the double-counting of hours on the fee petition. For example, had Lieff

memorialized its understanding in an internal memorandum that was shared with its accounting

and administrative offices who assisted in generating the fee petition the case, the contract

attorneys would likely have received adequate instruction on time-submission and record-

keeping practices. Also, had the agreement been memorialized, the accounting office compiling

the lodestar for the fee petition would presumably have accurately designated the hours of Chris

Jordan and Jonathan Zaul between Thornton and Lieff. Furthermore, had Lieff directly addressed

the name-and-cost sharing agreement in its fee declaration, putting the Court on notice of the fact

that attorneys listed on its lodestar also appeared on Thornton’s, the Court may have reviewed

those petitions with greater scrutiny and caught itself the double-counted hours well in advance

of the November 2, 2016 hearing – allowing the parties an opportunity to correct it before the

Court approved the fee award.

       But perhaps most importantly, Lieff not only knew that Thornton intended to put the staff

and contract attorneys on its own lodestar petition, it implicitly authorized Thornton to do so by

providing names and hours of the staff and contract attorneys to Thornton, and in fact, in at least

one email acknowledged that Lieff would do so. See 6/16/17 Dugar Dep., pp. 144:9 - 115:22



                                                  17
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 20 of 31



(Dkt. # 357, Ex. 55); TLF-SST-033277 (email from D. Chiplock D. Goldsmith discussing the

origin of the double counting error) (Dkt. # 357, Ex. 261).

       But beyond the “what ifs,” Lieff explicitly agrees that it made mistakes in calculating the

lodestar figures submitted to the Court. Putting aside Labaton’s role as Lead Counsel, which

granted it unique access to all the firms’ lodestars before the final fee petition submission, Lieff

had an obligation to accurately report its own hours to Labaton and to the Court. As Lieff’s Head

of Litigation Support, Kirti Dugar, testified during discovery in the investigation, Lieff failed to

supply accurate information in two material respects: (1) the time for two Lieff contract

attorneys, Rachel Wintterle and Ann Ten Eyck, should not have been included as part of Lieff’s

lodestar at all; and (2) a portion of two staff attorneys, Chris Jordan’s and Jonathan Zaul’s hours,

were mistakenly included on Lieff’s lodestar for a period of time in which they had been

allocated to Thornton. Lieff Obj., pp. 37-38. This much is not in dispute. While the Special

Master has found that the mistakes were inadvertent, to be sure, Lieff independently made

mistakes that contributed to the double-counted hours on the fee petition. These record-keeping

errors are just another piece of Lieff’s involvement and another factor in weighing the

appropriate redress.

       Neither Lieff, nor for that matter the other Customer Class firms, can hardly claim

surprise that there would be a disgorgement of the double-counted hours. In fact, the firms

contemplated that disgorgement would result from Goldsmith’s November 10, 2016 Letter. See

11/10/16 Ltr. (Dkt. # 357, Exh. 179). The Customer Class firms, concerned that the Court would

react negatively to Goldsmith’s letter, all signed an agreement whereby the firms would refund

their “pro rata share of any Court-ordered reduction of fees, expenses, and / or service awards”

should the Court reduce the total fee award Id. Ultimately, all counsel, including Lieff, signed



                                                 18
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 21 of 31



onto this agreement. Goldsmith 7/17/17 Dep., p. 160: 2-7 (Dkt. # 357, Ex. 58). In signing this

agreement, Lieff recognized that it was possible, if not probable, that the Court may require the

Class Counsel firms to disgorge a portion of the fee in response to learning of the overstated

lodestar. It is disingenuous for Lieff to now argue that such remedy is contrary to their

expectations and to the Court’s authority in reviewing the fee award.

       In sum, Lieff’s actions added to the morass of opaqueness and ambiguity out of which the

overstated lodestar was born. Each firm made its own contributions to the error, without any one

of which the error may well have either not occurred at all, or been caught by one of the firms or

the Court. It is with due consideration of these factors – as well as the respective actions of

Labaton and Thornton – that the Special Master recommended that each of the Customer Class

firms share equally in paying back the full amount of the overstated lodestar to the class. It is

important to point out that the Special Master did not equate the firms’ respective responsibility

for the double counting with the percentage of the overstated lodestar that he recommended each

firm pay to the class. See Dkt. # 357, pp. 363-364. Because it was not possible to assign

percentage responsibility with Talmudic precision, the Special Master, rather, struck a balance to

administer “rough justice” to remedy the double-counting errors caused by mistakes, missteps,

and omissions of various flavors. See Dkt. # 357, p. 376. This is precisely the rationale reflected

in the Special Master’s statement that “the intent here has been to identify true and unmistakable

professional misconduct, to remedy wrongs and to put the law firms and the class roughly in a

position that is proportionate to the conduct and the harm.” It is not required that a firm engage

in professional misconduct per se to render it subject to an equitable remedy. As described

above, these equitable remedies are not formal discipline or sanctions imposed as a penalty. The

Special Master’s recommended disgorgement of $4,058,000 recognizes the value of the



                                                 19
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 22 of 31



overstated lodestar and deters future sloppiness. The fact that Lieff’s accounting mistakes only

comprise 21.4%, or $868,417, rather than the 33.3% recommended by the Special Master,

ignores the equitable nature of his recommended remedy, and is beside the point. Lieff’s

contribution was a significant and proximate cause of the error.

       Lieff further argues that it has already paid more than its fair share of the costs given its

relatively small role in the double-counting error and the Special Master’s finding that Labaton

was solely responsible for the nondisclosure of Damon Chargois’ actual role in the case. Lieff

Objs., pp. 96-100. The Master has consistently taken the position that the three Customer Class

firms should share equally in the costs of the investigation. See Dkt. # 357, pp. 372-373. The

prolongment of the investigatory phase, after emails referencing Damon Chargois came to light,

was as much Lieff’s responsibility as it was Labaton’s and Thornton’s. Lieff was fully aware that

Chargois received approximately $4.1 million in this case, and that Chargois did not appear on

the fee petition seeking the $75 million award from which he was paid. Lieff , however, did not

take any steps to bring this significant payment to the Special Master’s attention prior to August

2017, of its own volition or in response to the Master’s discovery requests. In fact, like Labaton –

but unlike Thornton – Lieff did not produce numerous emails or other documents relating to the

Chargois payment that it has in its possession in response to the Special Master’s written

discovery requests. This certainly contributed to the prolongment of the investigation. Once the

Chargois payment became known to the Master, Lieff and its experts argued and litigated

extensively that the Customer Class Counsel firms were under no obligation to inform the Court

or class of the payment. Lieff’s retrospective compartmentalization of its role in the entirety of

the investigation is not supported by its very active role, including the proffering of expert




                                                 20
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 23 of 31



testimony, in opposing the Master’s positions on issues well beyond its particular role in the

doublecounting or its inclusion of contract attorneys in its lodestar.

        V.      The Special Master continues to recommend that contract or agency
                attorneys employed by third-party staffing companies be billed as an
                expense.

        The issue of how contract attorneys should be treated has ramifications beyond this case,

and the Special Master believes it is one of the most far-reaching and significant issues that the

Special Master identifies in his Report. It is not simply a question of mathematical services and

calculation of hours; it is an issue that goes directly to the integrity of the legal process and

public confidence in how attorneys are compensated. As the Court has indicated in these

proceedings, it has “a duty to protect and promote the integrity of the administration of justice.”

10/15/18 Hrg. Tr., p. 13: 6-7 (Dkt. # 496). The December 17, 2016 Boston Globe article focused

on the treatment and mark-up of staff and contract attorneys, which highlights the importance of

this issue to the public and how the proverbial man on the street views the justice system.

        Lieff, and to some extent Thornton, argue that treating contract attorneys as a litigation

expense is a sharp departure from current class-action jurisprudence. Relying on an overly-

simplistic observation of current trends, Lieff baldly argues that federal courts are, instead,

unanimously opposed to the Master’s position that contract attorneys be billed at cost rather than

marked-up as a legal fee. Lieff Objs., pp. 79-84. While some federal courts have declined to

distinguish between a full-time associate employed by a law firm and a non-permanent “contract

attorney” for purposes of allowing a mark-up and assignment of a multiplier, only one court has

squarely addressed the difference among the various types of non-associate or “contract”

positions, such as the staff and contract attorneys utilized in the State Street case. See In re

Citigroup Inc. Bond Litigation, 988 F.Supp.2d 371, 376-378 (S.D.N.Y. 2013). As the Special



                                                  21
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 24 of 31



Master has noted, the role of staff and contract attorney differ greatly in compensation,

employment status, benefits, job security, and firm responsibility. However, even in In re

Citigroup Inc. Bond Litigation, the court only noted briefly at the difference, focusing instead on

the role and value of staff attorneys in particular.

        Courts have routinely focused their discussion on the generic label of “contract

attorneys,” without specifying whether this term included or excluded other non-associate

attorneys who may have more permanent employment arrangements. See e.g. In re: Cathode Ray

Tube (CRT) Antitrust Litig., 2016 WL 4126533, at *8-9 (N.D. Cal. 2016). While these rather

superficial discussions have yielded a consistent trend of decisions approving those “contract

attorneys” at marked-up rates less than those of a firm associate (see discussion, infra), none of

these courts have meaningfully analyzed the differences between contract attorneys essentially

rented from a staffing agency on the one hand, and non-associate attorneys actually hired by the

law firm on the other, nor on the more important issue whether the former should be marked-up

at all, as was the case here.

        Customer class Counsel, and other similarly situated firms, should not be rewarded for

skirting the responsibilities and obligations inherent in a full employment relationship by relying

on temporary attorneys to staff its cases. The use of temporary workers is not implicitly wrong,

and in fact, delegation to lower-cost attorneys can be a useful tool for cost savings and

efficiency. Often times, this practice allows a firm to take on larger cases and save money for its

clients. However, when firms rely heavily on contract attorneys – in lieu of regular employees –

as a way to net a larger profit, the likelihood of a windfall and delegating effects on fostering up

and coming attorney talent far outweighs any public policy interest. And, in holding out such a

farce to the court, the class, and the public at large, firms engaged in this practice not only derail



                                                  22
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 25 of 31



the public’s confidence in the judiciary but directly harm the attorneys at the center of the

scheme. See Schwann v. FedEx Ground Package System, Inc., 2017 WL 4169425, at *4

(D.Mass. 2017) (analyzing Massachusetts’s independent contractor statute, citing to Somers v.

Converged Access, Inc., 454 Mass. 582 (2009), finding the Legislature was concerned with “the

‘windfall’ that employers enjoy from the misclassification of employees as independent

contractors: the avoidance of holiday, vacation, and overtime pay; Social Security and Medicare

contributions; unemployment insurance contributions; workers' compensation premiums; and

income tax withholding obligations”). Permitting law firms to mark-up contract attorney rates for

the purposes of increasing profits goes against the very tenets of an employer-employee

relationship.

       It should be the goal of law firms, such as Lieff, to fully employ the attorneys they trust

to handle such high level work—as it had done in some instances to date—rather than profit off

their status as temporary workers. The policy concerns described greatly inform the Special

Master in addressing the proper treatment of contract attorneys in this case. Indeed, the Master’s

investigation has not been conducted in a vacuum but arose directly out of the concerns raised by

the Boston Globe, and moving forward, the Special Master is conscious of the implications his

Report and Recommendations has on how the public views the judicial system and how

important it is to take measures to rebuild that confidence.

       Thus the Special Master agrees to some extent with the prevailing view that paying

clients should pay attorneys retained by law firms on a temporary basis or only for one-off cases

at a rate less than that paid to firm associates. See City of Pontiac Gen. Employees’ Ret. Syst. V.

Lockheed Martin Corp., 954 F.Supp.2d 276, 280 (S.D.N.Y. 2013) (“a sophisticated client,

knowing these contract attorneys cost plaintiff's counsel considerably less than what the firm's



                                                 23
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 26 of 31



associate attorneys cost (in terms of both salaries and benefits) would have negotiated a

substantial discount in the hourly rates charged the client for these services.”); In re Citigroup

Inc. Sec. Litig., 965 F. Supp. 2d 369, 395 (S.D.N.Y. 2013) (“[c]ourts seem to agree that a

contract attorney’s status as a contract attorney – rather than being a firm associate – affects his

market rate”); In re Citigroup Inc. Bond Litigation, 988 F.Supp.2d at 377 (“[t]he Court does

question, however, whether the proposed blended hourly rate for staff attorneys actually reflects

what a reasonable client would pay); In re Beacon Assocs. Litig., 2013 WL 2450960, at *18

(S.D.N.Y. 2013) (“there is absolutely no excuse for paying those temporary, low-overhead

employees $40 or $50 an hour and then marking up their pay ten times for billing purposes.”). In

fact, the basic rationale applied by the Courts in making this distinction – that the firm does not

assume the same financial, administrative, and employment overhead – resonates with the

Master in determining the precise rates that should be paid to contract attorneys in the State

Street case.

       Where the Special Master parts ways with these courts is the distinguishing of fully-

employed attorneys from those working on one-off cases. None of the cases cited by Lieff

discuss the various factors that should be considered in evaluating whether a non-associate

attorney should be included on the lodestar but focus exclusively on addressing contract

attorneys vis-à-vis their associate counterparts. Nor do they, or the vast majority of cases

commenting on contract attorney rates, discuss the import of having hourly employees on the

validity of overall fee that should be granted in a class action case. See, e.g., LCHB Objs., pp.

80-81, citing In re Tyco Int'l, Ltd. Multidistrict Litig., 535 F. Supp. 2d 249 (finding it appropriate

to bill contract attorney’s time at market rates because associate and contract attorneys alike are

licensed attorneys); In re Petrobras Securities Litigation, 317 F.Supp.3d 858, 874-876 (S.D.N.Y.



                                                  24
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 27 of 31



2018); In re Anthem, Inc. Data Breach Litigation, 2018 WL 3960068, at *17-20 (N.D. Cal.

2018); In re Optical Disk Drive Prod. Antitrust Litig., 2016 WL 7364803, at *8 (N.D. Cal.

2016). See also Rubenstein 1st Decl., n.41. Indeed, while some courts have dipped their toes in

these waters, they have not waded in deeply.

       Bearing in mind this legal landscape, the Special Master continues to argue, as he did in

his Report, that the practice of treating contract attorneys the same as staff attorneys in a lodestar

claim, while paying them dramatically lower fees, and while having no obligation to pay benefits

or overhead, is unfair to the contract attorneys and to the class. This inequitable practice creates a

windfall and is of benefit only to the firms and should cease. But this recommendation in no way

alters the Special Master’s conclusion that qualified staff attorneys should be compensated at

prevailing market rates. While the Court has raised the issue of the appropriate rate for staff

attorneys, the Special Master has described in detail the rationale for permitting a modest mark-

up of staff attorney rates in his Report. See Dkt. # 357, pp. 176-189. The Special Master

reaffirms and restates those reasons here, and continues to draw a sharp distinction between staff

attorneys employed by the firms on a long-term basis and the rented contract attorneys.

Therefore, the Special Master supports Lieff’s and Thornton’s previous position that their staff

attorneys should be compensated at prevailing market rates.

       VI.     The Chiplock Declaration further illuminates the incongruity of treating
               contract attorneys as a legal fee on a lodestar submitted in support of a fee
               petition.

       In its own Objections, Thornton points out that Daniel Chiplock, the lead litigator on the

State Street case for Lieff, submitted a declaration that imprecisely described contract attorneys

retained by Lieff in this case, and included on the Lieff and Thornton fee petitions, as employees:

               “The Lieff and Labaton affidavits, under the Special Master’s hyper-technical
               reading, also appear to be false. The Lieff affidavit, for instance, lists as Lieff

                                                  25
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 28 of 31



               Cabraser “employees” attorneys who were actually “contract” or “agency”
               attorneys with whom Lieff Cabraser did not have an employer-employee
               relationship. Compare Chiplock Decl., 9/14/16 (SM Ex. 89) (referring to all
               attorneys in same manner as Bradley Declaration) with Lieff’s Resp. to Interrog.
               No. 24, 7/10/17 (TLF Ex. 6) (noting some attorneys listed on lodestar were
               contract attorneys). Thornton Objs., pp. 47-48.

       Thornton goes on to argue that, just as Lieff (and Labaton) should not be sanctioned for

such imprecision, neither should Thornton and Garrett Bradley. As explained in the Special

Master’s Response to Thornton’s Objections, the Court should reject Thornton’s effort to skirt

responsibility for making multiple false and misleading claims by mischaracterizing them as

“hyper-technical” or by implying that “everybody does it.”

       To be sure, Lieff’s description of the outside contract attorneys as members of the firm is

inaccurate. The Chiplock Declaration describes the firm’s lodestar calculation [Exhibit A] as

follows:

       Exhibit A is a summary indicating the amount of time spent by each attorney and
       professional support staff-member of my firm who was involved in the prosecution of the
       Class Actions, and the lodestar calculation based on my firm’s current billing rates. For
       personnel who are no longer employed by my firm, the lodestar calculation is based upon
       the billing rates for such personnel in his or her final year of employment by my firm.
       The hourly rates for the attorneys and professional support staff in my firm
       included in Exhibit A are the same as my firm’s regular rates charged for their services,
       which have been accepted in other complex class actions. Chiplock Decl, ¶¶ 4-5 (Dkt. #
       357, Exh. 89) (emphasis added).

       Read together, and in context, the Chiplock Declaration leads the Court to believe that all

of the individual attorneys listed in the firm’s lodestar, submitted along with the firm’s fee

submission, are employees of the firm. This is not correct. Lieff did not employ the handful of

contract attorneys retained by the firm to assist in the State Street case. While some of the

contract attorneys may have worked from Lieff’s physical office space or appeared on the firm’s




                                                 26
         Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 29 of 31



malpractice policy, they were not employees, as suggested by the Declaration. Lieff Objs., pp.

86-88.

         But the similarity to Garrett Bradley’s misstatements in his own Declaration ends there.

Unlike Bradley’s many patently false statements concerning contract attorneys that ran afoul of

this same language, Lieff’s language was at least somewhat tethered to the reality of the

relationship of these attorneys to Lieff. While imprecise, Lieff’s description of its contract – as

opposed to staff – attorneys as employees was far less misleading because Lieff maintained some

relationship with those attorneys, who, in the case of two attorneys, worked at Lieff’s offices and

had a longstanding relationship with the firm, albeit not a formal employer-employee

relationship.

         Therefore, although perhaps sloppy in its use of loose language to describe the

relationship, the statements in Chiplock’s Declaration do not, in the Special Master’s estimation,

rise to the level of out-right, blatant misrepresentations of multiple facts. Accordingly, the

Special Master does not recommend discipline for this, and believes that a simple admonishment

from the court to be more careful in the future would suffice.

         A final word generally about the larger issue of treating contract attorneys like a firm’s

employee attorneys for lodestar purposes is appropriate here. Thornton’s argument does

underscore the incongruity of treating contract attorneys like staff attorneys in a lodestar

submitted in support of a fee petition. Specifically, Thornton’s observation—or concession—

that contract attorneys are not “employees” highlights why staff attorneys, who are actual

employees who have been vetted in hiring, are receiving attorney-level compensation and

benefits, and who have a stake in their firm’s future, should be accordingly valued in the

lodestar, while contract attorneys, who are rented from a third-party company, did not receive



                                                  27
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 30 of 31



benefits from the firm and have no investment in the firm’s future, should be treated as the

expense which their transient and transactional relationship to the firm warrants.

        VII.   Conclusion

        Lieff’s decision to allow Thornton to claim Lieff staff attorneys and contract attorneys on

Thornton’s lodestar and its failure to ensure that accurate information was provided to the Court,

directly contributed to the double counting and over-stated lodestar in this case and Lieff’s

responsibility is not obviated by the lodestar’s function as a cross-check on the percentage of

fund fee award or by Labaton’s failures. Lieff’s treatment of contract attorneys as equal to its

firm’s staff attorneys for lodestar purposes is inequitable, unsupported, and against the interests

of the class and the legal profession. Just as importantly, to permit non-employee, rented lawyers

to be marked up by a magnitude of eight to ten times, then to be marked up again through a

lodestar multiplier of almost two times, will undermine public confidence in the integrity of class

action attorney compensation. And, if a court were to condone this, it would invariably

undermine the public’s confidence in judicial supervision and oversight of the entire attorney fee

compensation process, not to mention potentially undermining the Court’s role as a fiduciary for

the class.

        For all the reasons set forth in this response, the Special Master recommends that the

Court order Lieff to pay one-third of the approximately $4.1 million overstated lodestar and

additionally that Lieff disgorge and return to the class the contract attorneys’ lodestar of

$2,241,098.40, less a reasonable expense of $50 per hour for each hour of work performed.




                                                 28
       Case 1:11-cv-10230-MLW Document 524 Filed 11/20/18 Page 31 of 31



Dated: November 20, 2018                             Respectfully submitted,

                                                     SPECIAL MASTER HONORABLE
                                                     GERALD E. ROSEN (RETIRED),

                                                     By his attorneys,

                                                       /s/ William F. Sinnott ____________
                                                     William F. Sinnott (BBO #547423)
                                                     Elizabeth J. McEvoy (BBO #683191)
                                                     BARRETT & SINGAL, P.C.
                                                     One Beacon Street, Suite 1320
                                                     Boston, MA 02108
                                                     Telephone: (617) 720-5090
                                                     Facsimile: (617) 720-5092
                                                     Email: wsinnott@barrettsingal.com
                                                     Email: emcevoy@barrettsingal.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document was filed electronically on November 20, 2018 and
thereby delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing (“NEF”). Paper copies were sent to any person identified in the NEF as a non-
registered participant.

                                               /s/ William F. Sinnott ____________
                                              William F. Sinnott




                                                29
